Citation Nr: 0115054	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1970 to December 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran testified before the undersigned member of the 
Board sitting at Washington D. C in January 2001.  A 
transcript of that hearing is in the claims folder. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In March 1999, the Director for Research U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), reported that 
the U. S. Army Transportation Activity was located in 
Thailand in 1973.  It was reported that newspaper articles 
which had been submitted by the veteran did not accompany the 
RO's request.

The veteran's personnel records show he was stationed in 
Korea from May 1971 to August 1972 as a Movements Specialist.  
He served in Thailand from August 1972 to December 1973.  His 
principal duty was as a custom inspector.  He was a member of 
the 330th Trans. Co. at Ft. Bragg from December 1973 to 
December 1977 as a Senior Movement Specialist.  

The veteran testified in January 2001 that he was receiving 
disability benefits from the Social Security Administration 
(SSA) for PTSD and that the SSA conducted a psychiatric 
examination.  He testified that while stationed in Thailand 
he lived off base and witnessed the rioting while going to 
work, including seeing two men hanging from a tree.  He also 
observed an airplane crash.  He stated that while in Thailand 
he was a Movement Specialist and attached to 71N20 and 
assigned to air traffic control.  In his capacity as Movement 
Specialist he was exposed to wounded and deceased Americans.  
While a member of the 330th Transportation Co at Ft. Bragg he 
also handled dead bodies.  When in Korea, the CID and Korean 
police broke in on him.  He had no idea what was going on but 
evidently they found something illegal and he was falsely 
arrested.  When in Germany, he was again falsely arrested.

In support of his claim he submitted a copy of a newspaper 
clipping from the New York Times dated on October 13, 1973 
which concerned civil unrest resulting in the death of 300 
killed and hundreds wounded.  He also submitted information 
from the Internet showing civil protests in Bangkok from 
December 1972 to October 1973

The United States Court of Appeals for Veterans Claims 
(Court) has determined that if the claimed stressors are not 
combat-related, then the veteran's lay testimony, by itself, 
is insufficient to establish the stressors occurred, and 
there must be credible supporting evidence that the stressors 
actually did occur.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources, such as 
statements from fellow service members or others who 
witnessed or knew of the alleged events at the time of their 
occurrence.  There is no indication in the record, nor is it 
contended, that the veteran ever served in combat. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  In view of these 
facts the Board believes that additional development is 
required.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events, 
particularly the approximate month and 
year when he was arrested in Germany and 
Korea, and the name of the Air Force Base 
and unit stationed there at the time of 
the airplane crash. 

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his PTSD.

4.  The RO is requested to obtain copies 
of the medical records from the VAMC in 
Lyons, New Jersey where the veteran 
completed a PTSD program in September 
1997 and from the VAMC in Martinsburg, 
West Virginia, regarding treatment prior 
to November 1997. 

5.  The RO should take the appropriate 
action in order to obtain a copy of the 
decision by the SSA awarding benefits and 
the evidence on which the decision was 
based.

6.  The RO should request USASCRUR to 
verify the claimed stressors as reported 
by the appellant.  The request should 
include a copy of the N. Y. Times 
clipping and the Internet document.  If 
USASCRUR is unable to provide the 
specific information requested, they 
should be asked to direct the RO to the 
appropriate sources.

7.  The RO should contact the appropriate 
sources, to include the National 
Personnel Records Center, to obtain 
copies of any documents dealing with the 
veteran's arrests in Korea and Germany.  

8.  If a stressor(s) has been verified by 
the RO, the veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD due to events during 
service.  The veteran's claims folder is 
to be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted.  The 
examiner is to be informed that only a 
stressor verified by the RO or the Board 
may be used as a basis for a diagnosis of 
post-traumatic stress disorder.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressor(s) found to be established by 
the record were sufficient to produce 
post- traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record.

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for PTSD remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




